Case 1:20-cv-06344-MKB-LB Document 8 Filed 04/22/21 Page 1 of 8 PageID #: 30
                                                                                                    Clerk’s Office
                                                                                                    Filed Date:

                                                                                                    4/22/2021

                                                                                                    U.S. DISTRICT
UNITED STATES DISTRICT COURT                                                                        COURT
EASTERN DISTRICT OF NEW YORK                                                                        EASTERN DISTRICT
                                                                                                    OF NEW YORK
---------------------------------------------------------------                                     BROOKLYN OFFICE

GEORGE TAYLOR,
                                                                  NOT FOR PUBLICATION
                                    Plaintiff,
                                                                  MEMORANDUM & ORDER
                           v.                                     20-CV-6344 (MKB)

CITY OF NEW YORK, BILL DeBLASIO, and
NEW YORK CITY POLICE DEPARTMENT,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff George Taylor, proceeding pro se, commenced the above-captioned action on

December 18, 2020, against Defendants the City of New York, Bill DeBlasio (“Mayor

DeBlasio”), and the New York City Police Department (the “NYPD”), alleging that he was

wrongly imprisoned, illegally searched, and abused in violation of his constitutional and civil

rights. (Compl., Docket Entry No. 1.) Plaintiff’s submission did not include the requisite filing

fee of $402 or an in forma pauperis (“IFP”) application to waive the filing fee. On December

30, 2020, the Clerk of Court sent Plaintiff a Notice of Deficient Filing (the “Notice”), along with

a blank IFP application, and instructed Plaintiff that in order to proceed with this action, he must

pay the filing fee or return the completed IFP application within fourteen days of receipt of the

Notice. (Notice of Deficient Filing, Docket Entry No. 2.) Plaintiff did not respond to the Notice.

        By Order dated February 9, 2021, the Court extended by thirty days the time to pay the

filing fee or seek waiver of the filing fee in light of Plaintiff’s pro se status and the ongoing

COVID-19 pandemic. (Order dated Feb. 9, 2021, Docket Entry No. 4.) The Court also notified

Plaintiff that if he failed to comply with the Order within the time allowed, this action shall be
Case 1:20-cv-06344-MKB-LB Document 8 Filed 04/22/21 Page 2 of 8 PageID #: 31




dismissed without prejudice. (Id.) On March 18, 2021, the Court dismissed the action without

prejudice when Plaintiff failed to pay the filing fee or file an IFP application. (Order dated Mar.

18, 2021, Docket Entry No. 5.) On March 29, 2021, Plaintiff filed a motion to re-open this

action and filed an IFP application, explaining that he filed his IFP application with the “court’s

police” on February 26, 2021.1 (Pl.’s Mot. to Re-open, Docket Entry No. 6; Mot. for Leave to

Proceed IFP, Docket Entry No. 7.)

         The Court grants Plaintiff’s motion to re-open this action, grants his application to

proceed IFP, and, for the reasons set forth below, dismisses Plaintiff’s Complaint with leave to

file an amended complaint within thirty days from the entry date of this Memorandum and

Order.

   I.    Background

         Plaintiff alleges that on September 20, 2019, “Defendant[s] falsely took [him] in[to]

custody [at gunpoint,] dragged him to [the] precinct[,] and strip search[ed] [him] by taking [his]

clothes off [and] pushing [a] flashlight in[to] [his] rectum to look for contraband[].” (Compl. 4.)

Plaintiff alleges that he was held for more than twelve hours, released, and “never charged.”

(Id.)

         Plaintiff also alleges that on or about September 25, 2019, Defendants “pulled [him]

over” and stated that “if you move[,] I will ‘blow your brain out.’” (Id. at 3.) Plaintiff’s wife

was “on [the] [cell]phone” and overheard the statements. (Id.) Plaintiff was taken to the precinct

again and given “false summons with lies . . . about [how] [he] drove erratically.” (Id.) He

alleges that his vehicle was damaged by Defendants’ “illegal search” and that he suffered mental



         1
        The Clerk’s Office was not open to the public on February 26, 2021, due to the
COVID-19 pandemic and litigants who entered the courthouse at that time were directed to place
documents for filing in a lockbox located by the Court Security Office.
                                                  2
Case 1:20-cv-06344-MKB-LB Document 8 Filed 04/22/21 Page 3 of 8 PageID #: 32




and physical abuse. (Id. at 4.) He seeks $10 million in damages for the “violation [of] his

constitutional[] and civil rights.” (Id.)

  II. Discussion

           a.   Standard of review

        A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 104–105 (1976)); see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that even

after Twombly, the court “remain[s] obligated to construe a pro se complaint liberally”).

Nevertheless, the court must screen “a complaint in a civil action in which a [plaintiff] seeks

redress from a governmental entity or officer or employee of a governmental entity” and

“dismiss the complaint or any portion of the complaint,” if it is frivolous, malicious, or fails to

state a claim upon which relief may be granted. 28 U.S.C. § 1915A; see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). Similarly, the court is required to dismiss sua sponte an IFP action

if the court determines it “(i) is frivolous or malicious; (ii) fails to state a claim on which relief

may be granted; or (iii) seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B); see also Abbas, 480 F.3d at 639.



                                                   3
Case 1:20-cv-06344-MKB-LB Document 8 Filed 04/22/21 Page 4 of 8 PageID #: 33




          b.   Section 1983 claims

       The Court liberally construes this action as filed under 42 U.S.C. § 1983, which provides

that individuals may bring a private cause of action against persons “acting under color of state

law” to recover money damages for deprivations of their federal or constitutional rights.

Matusick v. Erie Cnty. Water Auth., 757 F.3d 31, 55 (2d Cir. 2014) (quoting 42 U.S.C. § 1983).

To establish a viable section 1983 claim, a plaintiff must show “the violation of a right secured

by the Constitution and laws of the United States” and that “the alleged deprivation was

committed by a person acting under color of state law.” Vega v. Hempstead Union Free Sch.

Dist., 801 F.3d 72, 87–88 (2d Cir. 2015) (citations omitted); see also Collymore v. City of New

York, 767 F. App’x 42, 45 (2d Cir. 2019) (quoting Vega, 801 F.3d at 87–88).

                  i.     Plaintiff cannot bring an action against the NYPD

       The Court dismisses Plaintiff’s claims against the NYPD because it is not a suable entity.

       Section 396 of the New York City Charter provides that “[a]ll actions and proceedings

for the recovery of penalties for the violation of any law shall be brought in the name of the City

of New York and not in that of any agency, except where otherwise provided by law.” N.Y.C.

Charter, chap. 17 § 396. This provision “has been construed to mean that New York City

departments, [such as the NYPD,] as distinct from the City itself, lack the capacity to be

sued.” Matson, 631 F.3d at 77 (quoting Ximines v. George Wingate High Sch., 516 F.3d 156,

159–60 (2d Cir. 2008) (per curiam)); see also Nnebe v. Daus, 644 F.3d 147, 158 n.7 (2d Cir.

2011) (“It is well settled in this [c]ourt that, as a general matter, agencies of New York City are

not suable entities in [section] 1983 actions.” (citing Jenkins v. City of New York, 478 F.3d 76, 93

n.19 (2d Cir. 2007))).




                                                  4
Case 1:20-cv-06344-MKB-LB Document 8 Filed 04/22/21 Page 5 of 8 PageID #: 34




        Because the NYPD is an agency of the City of New York, it is not amenable to suit, and

any action against it must instead be brought against the City of New York. See Jenkins, 478

F.3d at 93 n.19 (noting that the NYPD is not a suable entity); Morris v. N.Y.C. Police Dep’t, 59

F. App’x 421, 422 (2d Cir. 2003) (affirming dismissal of claims asserted against the NYPD due

to non-suable-entity status). Accordingly, the Court dismisses Plaintiff’s claims against the

NYPD.

                  ii.   Plaintiff fails to state a claim against the City of New York

        The Court dismisses Plaintiff’s claims against the City of New York.

        To establish a municipal liability claim, “a plaintiff is required to plead and prove three

elements: (1) an official policy or custom that (2) causes the plaintiff to be subjected to (3) a

denial of a constitutional right.” Lucente v. County of Suffolk, 980 F.3d 284, 297 (2d Cir. 2020)

(quoting Wray v. City of New York, 490 F.3d 189, 195 (2d Cir. 2007)); see also Frost v. New

York City Police Dep’t, 980 F.3d 231, 258 (2d Cir. 2020) (“To establish liability under Monell, a

plaintiff must show that he suffered the denial of a constitutional right that was caused by an

official municipal policy or custom.” (quoting Bellamy v. City of New York, 914 F.3d 727, 756

(2d Cir. 2019))). A plaintiff can establish an official policy or custom by showing any of the

following: (1) a formal policy officially endorsed by the municipality; (2) actions or decisions

made by municipal officials with decision-making authority; (3) a practice so persistent and

widespread that it constitutes a custom of which policymakers must have been aware; or (4) a

failure by policymakers to properly train or supervise their subordinates, such that the

policymakers exercised “deliberate indifference” to the rights of the plaintiff and others

encountering those subordinates. See Iacovangelo v. Corr. Med. Care, Inc., 624 F. App’x 10,

13–14 (2d Cir. 2015) (formal policy officially endorsed by the municipality); Matusick, 757 F.3d



                                                  5
Case 1:20-cv-06344-MKB-LB Document 8 Filed 04/22/21 Page 6 of 8 PageID #: 35




at 62 (widespread and persistent practice); Carter v. Inc. Vill. of Ocean Beach, 759 F.3d 159, 164

(2d Cir. 2014) (failure to train amounting to deliberate indifference); O’Kane v. Plainedge Union

Free Sch. Dist., 827 F. App’x 141, 143 (2d Cir. 2020) (failing to “take appropriate action to

prevent or sanction violations of constitutional rights” amounting to deliberate indifference

(quoting Jones v. Town of East Haven, 691 F.3d 72, 81 (2d Cir. 2012))); Jones, 691 F.3d at 81

(policymaking official’s “express[]” or “tacit[]” ratification of low-level employee’s actions).

       Plaintiff fails to allege any facts to support an inference that an official policy or custom

of the City of New York caused a violation of any federally protected right. Accordingly, the

Court dismisses Plaintiff’s claims against the City of New York for failure to state a claim on

which relief may be granted. 28 U.S.C. § 1915(e)(2)(B).

                  iii. Plaintiff fails to state a claim against Mayor DeBlasio

       The Court dismisses Plaintiff’s claims against Mayor DeBlasio.

       “[T]he ‘personal involvement of defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under [section] 1983.’” Victory v. Pataki, 814 F.3d 47, 67

(2d Cir. 2016) (quoting Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006)), as amended (Feb.

24, 2016). A plaintiff must allege the direct or personal involvement of each of the named

defendants in the alleged constitutional deprivation. Farid v. Ellen, 593 F.3d 233, 249 (2d Cir.

2010); Farrell, 449 F.3d at 484 (“It is well settled in this [c]ircuit that personal involvement of

[the] defendants in alleged constitutional deprivations is a prerequisite to an award of damages

under [section] 1983.” (quoting Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994))). As the

Second Circuit recently made clear, “there is no special rule for supervisory liability,” and to find

a state official liable under section 1983, “a plaintiff must plead that each [g]overnment-official

defendant, through the official’s own individual actions, has violated the Constitution.” Tangreti



                                                  6
Case 1:20-cv-06344-MKB-LB Document 8 Filed 04/22/21 Page 7 of 8 PageID #: 36




v. Bachmann, 983 F.3d 609, 616 (2d Cir. 2020) (quoting Iqbal, 556 U.S. at 676). Being in the

chain of command is not sufficient to satisfy personal involvement as the “violation must be

established against the supervisory official directly.” Id. at 618 (emphasis added).

       Although Plaintiff names Mayor DeBlasio in the caption of the Complaint, there are no

factual allegations concerning him in the body of the Complaint. (See generally Compl.)

Plaintiff has not alleged the direct participation of Mayor DeBlasio in any of the wrongdoing

alleged in the Complaint, nor any basis upon which to find him liable. (Id.); see Taylor v. New

York City, No. 20-CV-5036, 2020 WL 4369602, at *3 (S.D.N.Y. July 30, 2020) (dismissing

complaint against Mayor DeBlasio for lack of personal involvement).

       Accordingly, the Court dismisses Plaintiff’s claims against Mayor DeBlasio for failure to

state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B).

          c.   Leave to Amend

       In light of Plaintiff’s pro se status, the Court grants Plaintiff leave to file an amended

complaint within thirty days of the date of this Memorandum and Order to allege facts that

support his claims. Plaintiff must name as Defendants the individuals who were allegedly

personally involved in the events giving rise to his claims and he must set forth a short and plain

statement against each named individual (such as the date, location, and brief description of the

relevant events attributed to that individual). If Plaintiff does not know the name of the

individuals, he may identify each individual as John or Jane Doe, along with descriptive

information and place of employment. If Plaintiff amends the Complaint within thirty days, the

amended complaint will completely replace the original Complaint and it must contain all of the

claims Plaintiff seeks to pursue. If Plaintiff elects to file an amended complaint, it must be




                                                  7
Case 1:20-cv-06344-MKB-LB Document 8 Filed 04/22/21 Page 8 of 8 PageID #: 37




captioned “Amended Complaint” and include the same docket number as this Memorandum and

Order.

  III. Conclusion

          For the reasons set forth above, the Court re-opens this action, grants the application to

proceed in forma pauperis, and dismisses the Complaint without prejudice. See 28 U.S.C. §

1915(e)(2)(B). The Court grants Plaintiff leave to file an amended complaint within thirty days

from the entry of this Memorandum and Order and stays all proceedings for thirty days or until

Plaintiff files an amended complaint, whichever is earlier. If Plaintiff fails to file an amended

complaint within the time allowed or show good cause why he cannot, the Court will direct the

Clerk of Court to enter judgment dismissing the action for the reasons stated above.

          Plaintiff may contact the Federal Pro Se Legal Assistance Project of the City Bar Justice

Center at +1 212-382-4729 for limited-scope legal assistance.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

Memorandum and Order would not be taken in good faith, and therefore in forma pauperis status

is denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45

(1962).

Dated: April 22, 2021
       Brooklyn, New York
                                                        SO ORDERED:


                                                             s/ MKB
                                                        MARGO K. BRODIE
                                                        United States District Judge




                                                    8
